      Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 1 of 13




 1   BOIES SCHILLER FLEXNER LLP                               QUINN EMANUEL URQUHART & SULLIVAN,
     Mark C. Mao (CA Bar No. 236165)                          LLP
 2   mmao@bsfllp.com                                          Andrew H. Schapiro (pro hac vice)
     44 Montgomery Street, 41st Floor                         andrewschapiro@quinnemanuel.com
 3   San Francisco, CA 94104                                  191 N. Wacker Drive, Suite 2700
     Telephone: (415) 293 6858                                Chicago, IL 60606
 4   Facsimile: (415) 999 9695                                Telephone: (312) 705-7400
                                                              Facsimile: (312) 705-7401
 5   SUSMAN GODFREY L.L.P.
     William Christopher Carmody (pro hac vice)               Stephen A. Broome (CA Bar No. 314605)
 6   bcarmody@susmangodfrey.com                               stephenbroome@quinnemanuel.com
     Shawn J. Rabin (pro hac vice)                            Viola Trebicka (CA Bar No. 269526)
 7   srabin@susmangodfrey.com                                 violatrebicka@quinnemanuel.com
     1301 Avenue of the Americas, 32nd Floor                  865 S. Figueroa Street, 10th Floor
 8   New York, NY 10019                                       Los Angeles, CA 90017
     Telephone: (212) 336-8330                                Telephone: (213) 443-3000
 9                                                            Facsimile: (213) 443-3100
     MORGAN & MORGAN
10   John A. Yanchunis (pro hac vice)                         Diane M. Doolittle (CA Bar No. 142046)
     jyanchunis@forthepeople.com                              dianedoolittle@quinnemanuel.com
11   Ryan J. McGee (pro hac vice)                             555 Twin Dolphin Drive, 5th Floor
     rmcgee@forthepeople.com                                  Redwood Shores, CA 94065
12   201 N. Franklin Street, 7th Floor                        Telephone: (650) 801-5000
     Tampa, FL 33602                                          Facsimile: (650) 801-5100
13   Telephone: (813) 223-5505

14   Attorneys for Plaintiffs; additional counsel listed in   Attorneys for Defendant; additional counsel listed in
     signature blocks below                                   signature blocks below
15

16
                                         UNITED STATES DISTRICT COURT
17
                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
      CHASOM BROWN, WILLIAM BYATT,                             Case No. 5:20-cv-03664-LHK-SVK
19    JEREMY DAVIS, CHRISTOPHER CASTILLO,
      and MONIQUE TRUJILLO, individually and on                JOINT LETTER BRIEF PURSUANT TO DKT. 191-
20    behalf of all similarly situated,                        1 RE: DISPUTE P16 (X-CLIENT-DATA HEADER)
               Plaintiffs,
21
                                                               Referral: Hon. Susan van Keulen, USMJ
22                      v.

23    GOOGLE LLC,
               Defendant.
24

25

26
27

28

                                                                             Case No. 5:20-cv-03664-LHK-SVK
                                                 JOINT LETTER BRIEF PURSUANT TO DKT. 191-1 RE: DISPUTE P16
      Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 2 of 13




 1 July 9, 2021

 2 Submitted via ECF
   Magistrate Judge Susan van Keulen
 3 San Jose Courthouse
   Courtroom 6 - 4th Floor
 4 280 South 1st Street
   San Jose, CA 95113
 5
          Re:    Joint Letter Brief Pursuant to Dkt. 191 & 191-1 re: Dispute P16 (X-Client-Data
 6               Header); Brown v. Google LLC, Case No. 5:20-cv-03664-LHK-SVK (N.D. Cal.)

 7 Dear Magistrate Judge van Keulen:

 8         Pursuant to Your Honor’s June 8, 2021 Discovery Order (Dkt. 191 & 191-1), Plaintiffs and
   Google LLC (“Google”) provide this joint letter brief regarding Dispute P16 and the X-Client-Data
 9 header, focusing on the following from the Court’s order: “What is Plaintiffs’ factual basis to
   dispute Google’s position that there are multiple reasons why the X-Client Data field may be empty
10 and therefore the empty field does not necessarily identify class members? Google is to respond to
   Plaintiffs’ position.”
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2                Case No. 5:20-cv-03664-LHK-SVK
                                        JOINT LETTER BRIEF PURSUANT TO DKT. 191-1 RE: DISPUTE P16
Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 3 of 13
Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 4 of 13
       Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 5 of 13




 1           Sixth, this discovery focused on identifying class members is permissible. “Indeed, to deny
     discovery where it is necessary to determine the existence of a class or set of subclasses would be
 2   an abuse of discretion.” In re Intuit Data Litig., No. 15CV01778EJDSVK, 2017 WL 3616592, at
     *2 (N.D. Cal. Aug. 23, 2017) (van Keulen, J.). Even if the requested data includes some non-
 3   Incognito browsing records, that provides no basis to withhold this discovery from Plaintiffs. See,
     e.g., Hall v. Marriott Int’l., Inc., No. 3:19-CV-1715-JLS, 2021 WL 1906464, *13–14, 30 (S.D. Cal.
 4   May 12, 2021) (allowing discovery outside of the class definition because it would assist plaintiff’s
     evaluation of claims); see also Digital Envoy, Inc. v. Google, Inc., No. 5:04-CV-1497 RS, 2005 WL
 5   8162581, at *2 (N.D. Cal. July 15, 2005) (allowing for discovery broader than plaintiff’s
     allegations). Courts have “broad discretion to control the class certification process, and whether
 6   or not discovery will be permitted lies within the sound discretion of the trial court.” Vinole v.
     Countrywide Home Loans, Inc., 571 F.3d 935, 942 (9th Cir. 2009) (internal quotations omitted).
 7   This Court has the authority to order this discovery because it is likely to substantiate class
     allegations. Montolete v. Bolger, 767 F.2d 1416, 1424–25 (9th Cir. 1985).
 8
            Seventh, Google’s claim that it is somehow barred from producing this data is baseless.
 9 Plaintiffs seek production of private browsing data that Google had no authorization to collect in
   the first place; the users were not logged into Google. The SCA provides no basis to withhold any
10 of this data. Google’s SCA’s argument focuses solely on “authenticated” data, with no basis to
   oppose production of this “unauthenticated” data. Further, Google’s Privacy Policy stated during
11 the Class Period that Google “will share personal information [to m]eet any applicable law,
   regulation, legal process, or enforceable governmental request.” (emphasis added). This is a legal
12 process, with a protective order. The Court can and should order Google to produce this
   unauthenticated data. Google should not be permitted to use its Privacy Policy as a shield and
13 sword, claiming that its Privacy Policy somehow constitutes consent to collect unauthenticated data
   (it does not) but then disclaiming Google’s consent to produce this data as part of this legal process.
14 The two cases Google cites help Plaintiffs, not Google. See Suzlon Energy Ltd. v. Microsoft Corp,
   671 F.3d 726, 731 (9th Cir. 2011) (finding no consent where “Hotmail service agreement … stated
15 that his emails would be disclosed only according to U.S. law and under other circumstances not
   relevant here” and “Microsoft never told Sridhar that his communications might be monitored or
16 disclosed”); Theofel v. Farey-Jones, 359 F.3d 1066, 1073–74 (9th Cir. 2004) (finding lack of
   consent to disclose personal information where information was sought through an “invalid” and
17 “false subpoena” that “was a piece of paper masquerading as legal process”).

18          Eighth, Google’s burden argument is meritless. Google claims that it would be
   “burdensome” to collect and produce these records, but Google presents no support for that claim.
19 Google is the largest search company in the world. It very clearly has the ability to search for and
   produce these records if ordered to do so by the Court. This is permissible discovery. E.g., Apple
20 Inc. v. Samsung Elecs. Co., No. 12-CV-0630-LHK (PSG), 2013 WL 4426512, at *3 (N.D. Cal. Aug.
   14, 2013) (“Courts regularly require parties to produce reports from dynamic databases”).
21
            Ninth, Google has no other basis to withhold this discovery. Google contends that there are
22 Incognito browsing records with an X-Client-Data header (false positives), but that just means that
   any calculation based on the absence of the X-Client-Data header will be conservative. RFP 120
23 only seeks production of records where the X-Client-Data header is empty. Google also claims that
   some of the exceptions may involve a significant number of records, but Plaintiffs need data
24 responsive to RFP 120 to assess that claim and quantify those exceptions. Google’s say-so is not a
   basis to withhold this discovery. Google also argues that Plaintiffs rely on a few “outdated”
25 documents “that do not accurately reflect Google’s current systems or practices,” yet provides no
   explanation on how the Google systems and practices described in those documents have been
26 replaced or changed. Contrary to Google’s assertions, the more “recent” documents Plaintiffs
   confirm the relevance of this discovery.
27
            Plaintiffs therefore respectfully request that the Court order Google to produce data
28 responsive to RFP 120 within ten (10) days of any ruling on this submission. There is no basis for

                                                                      Case No. 5:20-cv-03664-LHK-SVK
                                          JOINT LETTER BRIEF PURSUANT TO DKT. 191-1 RE: DISPUTE P16
Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 6 of 13
Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 7 of 13
Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 8 of 13
Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 9 of 13
      Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 10 of 13




 1 records,” which is information wholly irrelevant to their allegations or class definition. This
   information is not helpful to resolving “‘any factual issue necessary for the determination’ of
 2 whether a class action is maintainable.” Salgado v. O'Lakes, 2014 WL 7272784, at *4 (E.D. Cal.
   Dec. 18, 2014) (quotation omitted). Plaintiffs’ request should be denied.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26 and class definitions. See, e.g., In re Intuit Data Litig., 2017 WL 3616592, at *2 (N.D. Cal. Aug.
   23, 2017) (appropriate to consider whether discovery sought fell within the class definition); Digital
27 Envoy, Inc. v. Google, Inc., 2005 WL 8162581, at *3 (N.D. Cal. July 15, 2005) (ordering discovery

28 within “[a] fair reading” of complaint); Hall v. Marriott Int’l., Inc., 2021 WL 1906464, at 18-19
   (S.D. Cal. May 12, 2021) (limiting discovery to putative class and not broader discovery requested).
                                                                     Case No. 5:20-cv-03664-LHK-SVK
                                         JOINT LETTER BRIEF PURSUANT TO DKT. 191-1 RE: DISPUTE P16
     Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 11 of 13




 1                                                  Respectfully,

 2   QUINN EMANUEL URQUHART &                            BOIES SCHILLER FLEXNER LLP
     SULLIVAN, LLP
 3
     /s/ Andrew H. Schapiro                              /s/ Beko Reblitz-Richardson
 4   Andrew H. Schapiro (admitted pro hac vice)          Mark C. Mao (CA Bar No. 236165)
     andrewschapiro@quinnemanuel.com                     mmao@bsfllp.com
 5   191 N. Wacker Drive, Suite 2700                     Sean Phillips Rodriguez (CA Bar No. 262437)
     Chicago, IL 60606                                   srodriguez@bsfllp.com
 6   Tel: (312) 705-7400                                 Beko Reblitz-Richardson (CA Bar No. 238027)
     Fax: (312) 705-7401                                 brichardson@bsfllp.com
 7                                                       44 Montgomery Street, 41st Floor
     Stephen A. Broome (CA Bar No. 314605)               San Francisco, CA 94104
 8   stephenbroome@quinnemanuel.com                      Tel: (415) 293 6858
     Viola Trebicka (CA Bar No. 269526)                  Fax: (415) 999 9695
 9   violatrebicka@quinnemanuel.com
     865 S. Figueroa Street, 10th Floor                  James W. Lee (pro hac vice)
10   Los Angeles, CA 90017                               jlee@bsfllp.com
     Tel: (213) 443-3000                                 Rossana Baeza (pro hac vice)
11   Fax: (213) 443-3100                                 rbaeza@bsfllp.com
                                                         100 SE 2nd Street, Suite 2800
12   Jomaire A. Crawford (admitted pro hac vice)         Miami, FL 33130
     jomairecrawford@quinnemanuel.com                    Tel: (305) 539-8400
13   51 Madison Avenue, 22nd Floor                       Fax: (305) 539-1304
     New York, NY 10010
14   Telephone: (212) 849-7000                           William Christopher Carmody (pro hac vice)
     Facsimile: (212) 849-7100                           bcarmody@susmangodfrey.com
15                                                       Shawn J. Rabin (pro hac vice)
     Josef Ansorge (admitted pro hac vice)               srabin@susmangodfrey.com
16   josefansorge@quinnemanuel.com                       Steven Shepard (pro hac vice)
     Carl Spilly (admitted pro hac vice)                 sshepard@susmangodfrey.com
17   carlspilly@quinnemanuel.com                         Alexander P. Frawley (pro hac vice)
     1300 I Street NW, Suite 900                         afrawley@susmangodfrey.com
18   Washington D.C., 20005                              SUSMAN GODFREY L.L.P.
     Tel: (202) 538-8000                                 1301 Avenue of the Americas, 32nd Floor
19   Fax: (202) 538-8100                                 New York, NY 10019
                                                         Tel: (212) 336-8330
20   Jonathan Tse (CA Bar No. 305468)
     jonathantse@quinnemanuel.com                        Amanda Bonn (CA Bar No. 270891)
21   50 California Street, 22nd Floor                    abonn@susmangodfrey.com
     San Francisco, CA 94111                             SUSMAN GODFREY L.L.P.
22   Tel: (415) 875-6600                                 1900 Avenue of the Stars, Suite 1400
     Fax: (415) 875-6700                                 Los Angeles, CA 90067
23                                                       Tel: (310) 789-3100
     Attorneys for Defendant Google LLC
24                                                       John A. Yanchunis (pro hac vice)
                                                         jyanchunis@forthepeople.com
25                                                       Ryan J. McGee (pro hac vice)
                                                         rmcgee@forthepeople.com
26                                                       MORGAN & MORGAN, P.A.
                                                         201 N Franklin Street, 7th Floor
27                                                       Tampa, FL 33602
                                                         Tel: (813) 223-5505
28                                                       Fax: (813) 222-4736

                                                                         Case No. 5:20-cv-03664-LHK-SVK
                                             JOINT LETTER BRIEF PURSUANT TO DKT. 191-1 RE: DISPUTE P16
     Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 12 of 13




 1
                                            Michael F. Ram (CA Bar No. 104805)
 2                                          mram@forthepeople.com
                                            MORGAN & MORGAN, P.A.
 3                                          711 Van Ness Avenue, Suite 500
                                            San Francisco, CA 94102
 4                                          Tel: (415) 358-6913

 5                                          Attorneys for Plaintiffs

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                            Case No. 5:20-cv-03664-LHK-SVK
                                JOINT LETTER BRIEF PURSUANT TO DKT. 191-1 RE: DISPUTE P16
      Case 5:20-cv-03664-LHK Document 218 Filed 07/09/21 Page 13 of 13




 1                              ATTESTATION OF CONCURRENCE

 2          I am the ECF user whose ID and password are being used to file this Joint Discovery

 3 Statement. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified

 4 above has concurred in the filing of this document.

 5
     Dated: July 9, 2021                         By          /s/ Andrew H. Schapiro
 6                                                    Andrew H. Schapiro
                                                      Counsel on behalf of Defendant Google LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                     Case No. 5:20-cv-03664-LHK-SVK
                                         JOINT LETTER BRIEF PURSUANT TO DKT. 191-1 RE: DISPUTE P16
